internal_revenue_service number release date index number --------------------------------------------- ----------------------------- ------------------------------------ ------------------------------------ -------------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number ---------------------- refer reply to cc fip b02 plr-131114-12 date date taxpayer ------------------------------------------------------------ --------------------------------- state a year ---------- ------- dear -------------- this is in reply to a letter dated date and further submissions in which taxpayer requests rulings in connection with its intent to elect to be taxed as a real_estate_investment_trust reit under sec_856 of the internal_revenue_code taxpayer is a publicly traded state a corporation that intends to elect to be taxed as a reit taxpayer presently owns leases and operates correctional detention and re-entry facilities taxpayer also presently provides community based services to supervise and assist parolees and probationers taxpayer’s facilities include residential facilities and non-residential facilities taxpayer’s residential facilities include correctional and detention facilities community-based services cbs halfway houses and youth services residential facilities collectively the residential facilities taxpayer’s non-residential facilities include cbs day reporting centers and youth services non-residential facilities non-residential facilities following its election to be taxed as a reit taxpayer intends to create one or more trss to operate and provide services that it presently provides in connection with its residential facilities and non-residential facilities taxpayer also intends to create one or more trss to which it will contribute certain contracts and facilities as described below plr-131114-12 taxpayer is seeking rulings that the residential facilities and non-residential facilities are not health care facilities in whole or in part under sec_856 the amounts received under taxpayer’s contracts with government tenants for the residential facilities will be treated as rents_from_real_property for purposes of sec_856 and the payments taxpayer collects on behalf of its trss for the services as later defined the trss provide at a financed facility as later defined will not be disqualified_income for purposes of the reit income tests taxpayer’s current business residential facilities correction and detention facilities taxpayer contracts with federal state and foreign government entities government tenants to provide facilities to house offenders or detainees on their behalf the contracts are generally awarded through a competitive bid process taxpayer owns or leases correctional and detention facilities that are currently under contract with government tenants taxpayer also has manage-only contracts under which it operates correctional and detention facilities that government tenants either own directly or lease from a third party taxpayer represents that the fair_market_value of the personal_property that will be owned by the reit in the owned and leased residential facilities will not exceed fifteen percent of the total fair_market_value of the owned and leased residential facilities under a majority of the contracts for the correctional and detention facilities that taxpayer owns or leases taxpayer receives a monthly lump sum amount from a government tenant for_the_use_of the facility taxpayer agrees to house a certain number of occupants the guaranteed minimum and provide related_services the monthly lump sum amount is calculated pursuant to the terms of the contract by multiplying the guaranteed minimum by a daily rate per occupant if a government tenant needs space for more occupants than are included in the guaranteed minimum it will pay an additional_amount for each day that an extra occupant spends in the facility the rate for extra occupants is generally lower than the rate for the occupants covered by the guaranteed minimum some of taxpayer’s contracts do not have a guaranteed minimum and a government tenant’s monthly payment will be based on a daily rate per occupant the contracts typically have terms from three to five years with multiple renewal options ranging from one to five years with a total contract period ranging from ten to fifteen years at the end of the contract period taxpayer must competitively bid to receive the contract for another term plr-131114-12 although taxpayer’s contracts vary by customer taxpayer is generally required to provide the following services the services facility security including guard supervision food service counseling and substance abuse treatment basic medical and dental care academic and vocational programming administrative and management services including recordkeeping and reporting facility maintenance and utilities secure transportation of occupants intake and screening as mentioned above the services required by the contracts include some level of medical dental and mental health services to avoid the security risk and expense of taking an occupant offsite to receive medical services taxpayer employees perform routine medical dental and mental health services in a segregated area of the facility these employees also do an intake screening when a resident arrives at the facility to ascertain the health status of the inmate the screenings are necessary to shield the other occupants and the staff from exposure to contagious illness medical employees may include doctors nurses and or technicians but taxpayer only provides basic medical services none of the facilities are licensed as medical or dental facilities a few of the facilities have a license from a state_agency to provide substance abuse counseling none of the facilities are licensed as medical facilities that are operated by a provider that is eligible for participation in the medicare program cbs facilities halfway houses taxpayer also owns leases and manages cbs facilities there are two types of cbs facilities halfway houses and youth services residential facilities which are residential facilities and day reporting centers and youth services non-residential facilities which are non-residential facilities and are described below residential facilities the halfway houses provide a home to federal or state offenders who are reentering society after incarceration taxpayer’s halfway house contracts are awarded by government tenants in a competitive bid process and generally have a term of one to two years with three to four annual renewal periods taxpayer bills government tenants monthly pursuant to the contract terms based on a formula price the monthly payment is calculated based on the number of occupants residing at the facility at a daily rate per occupant plr-131114-12 pursuant to the contracts with government tenants to house these newly released individuals taxpayer is required to provide drug testing recordkeeping and reporting food services vocational and educational programming employment assistance and substance abuse and family counseling a few of the halfway houses employ a psychologist but generally no other medical_care is available onsite one halfway house employs a nurse who provides basic medical services none of the halfway houses are licensed as medical facilities that are operated by a provider that is eligible for participation in the medicare program residential youth services facilities taxpayer owns leases and manages residential and non-residential youth services facilities government tenants use taxpayer’s residential youth services facilities to provide housing for juvenile offenders taxpayer contracts with multiple government tenants to house youths in its residential youth services facilities taxpayer bills government tenants monthly pursuant to the contract terms based on a formula price the monthly payment is calculated based on the number of youths residing at the facility at a daily rate per youth each facility houses residents for several government tenants the contracts do not have guaranteed minimums and government tenants do not have any specific amount of space reserved taxpayer’s residential youth services facilities provide multiple residential education programs specifically designed to address the needs of individuals within the juvenile justice system with programs tailored to the specific needs of youthful offenders the programs typically vary in length from one to fourteen months taxpayer expects youths to stay at the facility for the entire length of the relevant programs as approximately of youths complete their programs as part of its contracts with government tenants for_the_use_of facilities to shelter youths taxpayer is required to provide food service counseling supervision vocational and culinary training and transportation to the occupants employees at the residential youth services facilities provide therapy and substance abuse counseling to the occupants nurses provide some basic medical_care but most medical needs are met offsite six of the youth services residential facilities are licensed by the state to treat alcoholism and substance abuse additionally three of the youth services residential facilities are licensed by the state to provide mental health services none of the residential youth services facilities are licensed as medical facilities that are operated by a provider that is eligible for participation in the medicare program plr-131114-12 non-residential facilities community-based services day reporting centers taxpayer operates cbs day reporting centers where it is required to provide drug testing supervision vocational and educational programming and some counseling to offenders who are reentering society after incarceration offenders report to the day reporting centers a few days a week and spend at most a few hours at the facility per day these contracts typically require taxpayer to lease specific storefronts in a shopping center in which to provide the services for a few cbs day reporting centers a government tenant leases the space and taxpayer only operates the center several of the cbs day reporting centers employ therapists but generally no other medical_care is available furthermore the day reporting centers are not licensed as medical facilities that are operated by a provider that is eligible for participation in the medicare program non-residential youth services facilities the non-residential youth services facilities are similar to the day reporting centers discussed above they are operated in storefronts taxpayer provides programming counseling and mental health case management but it does not house the youths on behalf of government tenants no medical_care is provided they are not licensed as medical facilities operated by a provider that is eligible for participation in the medicare program financed facility in some cases taxpayer leases land from a state_agency builds a facility on the leased land and then operates the facility for a government tenant for the duration of the contract at the end of the contract title to the facility shifts to the government tenant financed facilities taxpayer’s proposed restructuring taxpayer intends to operate as a reit beginning with an election to be taxed as a reit for its year taxable_year taxpayer also intends to create one or more wholly- owned subsidiaries which will elect to be treated as trss taxpayer’s trss taxpayer’s trss will provide the services described above to government tenants and will be compensated by taxpayer at an arm’s length rate taxpayer will contribute the in certain cases similar arrangements have been treated as loans rather than lease arrangements see eg 435_us_561 plr-131114-12 manage-only residential facilities contracts and the non-residential facilities to trss or make trs elections for the existing entities that hold these assets law and analysis sec_856 provides that at least percent of a reit’s gross_income must be derived from specified sources that include rents_from_real_property and sec_856 provides that at least percent must be derived from sources that likewise include rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease with respect to each lease of real_property_rent attributable to personal_property for the taxable_year is that amount which bears the same ratio to total rent for the taxable_year as the average of the fair market values of the personal_property at the end of the taxable_year bears to the average of the aggregated fair market values of both the real_property and the personal_property at the beginning and at the end of such taxable_year sec_1_856-4 provides that subject_to the exceptions in sec_856 and sec_1_856-4 the term rents_from_real_property means generally the gross amounts received for_the_use_of or the right to use real_property of the reit sec_1_856-4 provides that the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services furnished to tenants of a particular building will be considered as customary if in the geographic market in which the building is located tenants in buildings of similar class are customarily provided with the service where it is customary in a particular geographic marketing area to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of utilities to tenants in such buildings will be considered a customary service sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to tenants at the property or for managing or operating the property plr-131114-12 sec_856 provides certain exclusions from impermissible_tenant_service_income sec_856 provides that for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income or through a trs of such trust shall not be treated as furnished rendered or provided by the reit and any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 shall not be taken into account sec_512 provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rents_from_real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant sec_856 provides that if the amount of impermissible_tenant_service_income exceeds one percent of all amounts received or accrued during the tax_year directly or indirectly by the reit with respect to the property the impermissible_tenant_service_income of the reit will include all of the amounts received or accrued with respect to the property in revrul_2002_38 2002_2_cb_4 a reit pays its trs to provide noncustomary services to tenants the reit does not separately state charges to tenants for the services thus a portion of the amounts received by the reit from tenants represents an amount received for services provided by the trs trs employees perform all of the services and trs pays all of the costs of providing the services the trs also rents space from the reit for carrying out its services to tenants the revenue_ruling concludes that the services provided to the reit’s tenants are considered to be rendered by the trs rather than the reit for purposes of sec_856 accordingly the services do not give rise to impermissible tenant plr-131114-12 service income and do not cause any portion of the rents received by the reit to fail to qualify as rents_from_real_property under sec_856 sec_856 provides that a reit and a corporation other than a reit may treat such corporation as a trs if the reit directly or indirectly owns stock in the corporation and the reit and the corporation jointly elect such treatment sec_856 provides that a trs cannot directly or indirectly operate or manage a lodging_facility or a health_care_facility sec_856 provides that the term health_care_facility has the meaning given such term in sec_856 a health_care_facility is defined in sec_856 as a hospital nursing facility assisted living facility congregate care facility qualified_continuing_care_facility as defined in sec_7872 or other licensed facility which extends medical or nursing or ancillary services to patients and which was operated by a provider of such services that is eligible for participation in the medicare program under title xvii of the social_security act subchapter xviii of chapter of title u s c a et seq with respect to the facility ruling the residential facilities and non-residential facilities are not health care facilities in whole or in part under sec_856 the residential facilities and non-residential facilities are not hospitals nursing facilities assisted living facilities qualifying continuing care facilities or other licensed facilities that were eligible for participation in medicare therefore unless they are congregate care facilities the residential facilities and non-residential facilities are not health care facilities although congregate care facility is not defined in either the statute or the regulations there are commonly used definitions of congregate care the common theme among these definitions is the sharing of living space dining space transportation and group activities the definitions do not describe any level of medical or health care services nevertheless further refinement to these definitions is needed for sec_856 definitional purposes congregate care facility must be read in context sec_856 and sec_856 describe various facilities that provide health care not as an auxiliary function but as part of the primary function of the facility eg hospitals and nursing facilities or in connection with a facility that has the primary function of providing health care eg assisted living facilities we conclude that it is not enough that a facility that meets the general definitions of congregate care offers medical services to be a congregate care facility under sec_856 the facility’s health care concerns must be part of the primary function of the facility or sufficiently related to plr-131114-12 the provision of health care as implied under sec_856 in the present case the residential and non-residential facilities are not related to a health_care_facility and the medical_care provided by the those facilities is not part of the primary function of those facilities taxpayer is obligated to provide space that government tenants use to incarcerate prisoners and detainees as part of its operations taxpayer provides a certain level of shared dining and living space and group activities the contracts require taxpayer to provide the services including some level of medical dental and mental health services as required by the prisoners and detainees while taxpayer’s correctional facilities may provide a certain level of medical_care these services are not part of the primary function of the residential and non-residential facilities and thus these facilities are not congregate care facilities within the meaning of e d i ruling the amounts received under taxpayer’s contracts with government tenants for the residential facilities excluding the financed facilities will be treated as rents_from_real_property for purposes of sec_856 under taxpayer’s owned and leased residential facilities contracts government tenants pay to use specific real_property to house their prisoners detainees probationers and parolees the contract payments received by taxpayer are payments for the right to use space within a specific building therefore the contract payments received by taxpayer will be treated as rents_from_real_property under sec_856 furthermore taxpayer has represented that the aggregate fair_market_value of the personal_property owned by the reit in the residential facilities is less than percent of the aggregate fair_market_value of all property provided under the contracts because less than percent of the contract fees is attributable to personal_property under sec_856 the entire contract fee will be treated as rents_from_real_property within the meaning of sec_856 the services provided to government tenants will be provided by a trs of taxpayer the fees for the services will be included in the rent received by taxpayer but taxpayer will compensate the trs on an arm’s-length basis for providing the services all costs associated with providing the services will be paid_by the trs accordingly income from the services provided by the trs to government tenants will be excepted from the definition of impermissible_tenant_service_income and the amounts received by taxpayer from government tenants will not be treated as other than rents_from_real_property under sec_856 ruling the payments taxpayer collects on behalf of its trss for the services the trss provide at a financed facility2 are considered to be rendered by the trs rather this includes payments made in connection with a lease arrangement that may be recharacterized as a loan plr-131114-12 than the reit and do not cause any portion of the payments received by the reit that otherwise qualify to be disqualified for purposes of the reit income tests taxpayer represents that it will assign the service components of its financed facilities contracts to its trss which will be fully responsible for directly providing the services in those facilities taxpayer will collect the amounts that government tenants pay for the services in the financed facilities on behalf of the trss and remit these amounts to the trss taxpayer collects the charges for these services on behalf of the trss therefore these arrangements do not cause payments taxpayer collects on behalf of its trss for the services the trss provide at a financed facility are considered to be rendered by the trs and do not cause any portion of the payments received by the reit to the extent they otherwise qualify to be disqualified for purposes of the reit income tests conclusion based on the facts as represented we rule that the residential facilities and non-residential facilities will not be treated as health care facilities in whole or in part under sec_856 the amounts received under taxpayer’s contracts with government tenants for the residential facilities will be treated as rents_from_real_property for purposes of sec_856 and the payments taxpayer collects on behalf of its trss for the services the trss provide at a financed facility are considered to be rendered by the trs rather than the reit and do not cause any portion of the payments received by the reit that otherwise qualify to be disqualified for purposes of the reit income tests except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule on whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code we also do not rule on whether a contract for a financed facility is treated in part as a loan from taxpayer to a government tenant with respect to the financed facility furthermore we do not rule whether payments received by the reit on behalf of its trs at a financed facility constitute gross_income under sec_61 in addition we do not rule on whether taxpayer’s trss are adequately compensated for the services plr-131114-12 this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely jonathan d silver_____________ jonathan d silver assistant branch chief branch office of associate chief_counsel financial institutions products
